Citation Nr: 1128522	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of an injury to the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This issue was reopened and remanded for additional development by the Board in August 2010.  

In July 2010, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  The Board notes that in the video conference hearing the issue was initially stated as a left shoulder disability, however, the evidence presented correctly pertained to the right shoulder disability at issue.  Therefore, the Board will proceed with this decision.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that a right upper extremity disability manifested in service or within one year after service, or was caused or aggravated by a disease, injury or incident in service.  


CONCLUSION OF LAW

Residuals of an injury to the right upper extremity were not incurred in or aggravated by service; nor may it be presumed to be incurred therein. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2007 that addressed the notice elements and was sent prior to the initial AOJ decision.  The letter informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter included the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, Social Security Administration (SSA) records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA opinion with respect to the issue on appeal was obtained in January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).  Further, the Board finds that the RO complied with its August 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran contends that a right shoulder disability should be service connected.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the service treatment records reveal that in December 1971, the Veteran reported that he did not have a painful or trick shoulder.  Physical examination of the upper extremities was normal and a 4 inch scar was noted on the right shoulder.  In February 1975, the service treatment records show that the Veteran had complaints of left hip pain after he fell on the ice on the flight line.  He was diagnosed with contusion of the left hip.  Documents in July 1976 show that the Veteran sought treatment for right shoulder pain after shooting a rifle.  He was diagnosed with muscle strain.  X-rays revealed no fracture, bone or joint pathology.  In April 1977 and July 1977, the Veteran received treatment for left shoulder bursitis.  A December 1978 periodic examination found the upper extremities clinically normal and noted a large irregular scar on the right scapula of 15 centimeters.  In July 1984, the Veteran reported that he did not have a painful or trick shoulder.  A July 1984 physical examination found that the upper extremities were clinically normal and noted a 4 inch scar on the scapula.  

The VA treatment records show treatment for chronic right shoulder pain and surgery to repair a rotator cuff repair in April 2008.  The orthopedic consult in October 2007 notes that the Veteran reported that a year prior, he was clearing off limbs after an ice storm and heard a pop in his right shoulder.  He reported that he felt a great deal of pain and had experienced pain ever since that incident.  

Additionally, a letter from a VA surgeon submitted in October 2009 revealed the diagnosis of chronic rotator cuff tear, right shoulder - complete with retraction, chronic subacromial impingement syndrome right shoulder, chronic acromioclavicular joint arthritis right shoulder.  The surgeon provided that the Veteran had documentation of an injury to the right shoulder occurring in 1977 while on the flight line.  It was noted that the Veteran was seen and treated with his military reports conforming this incident according to the Veteran.  The surgeon found that the issue of correlation between the injury in 1977 and current surgical findings most likely is secondary to an injury dating back to 1977 as unlikely.  The surgical findings as reported show a long chronic condition with multiple findings.  

In a January 2011 VA Compensation and Pension Examination, the VA examiner reviewed the claims file and medical records.  The examiner noted that in service, the Veteran was seen in July 1976 in a hospital because her hurt his right shoulder while shooting a rifle.  X-rays were negative.  He was diagnosed with a muscle strain.  There were also no other injuries or complaints about his right shoulder in service.  The examiner noted the treatment and surgery that the Veteran obtained on his shoulder.  The examiner considered the Veteran's reported history that he injured his shoulder in 1976 at a firing range while shooting a rifle and felt pain in his right shoulder and was treated with medication.  He also reported that in 1975 he was carrying a ladder and walking on the flight line and fell on the ice injuring his shoulder.  The Veteran reported that ever since he has been having pain in his right shoulder.  He also reported that in 2007 during an ice storm, he was cutting tree limbs with a chain saw and he felt a pop in his right shoulder.  He had surgery in April 2008 to repair of rotator cuff tear, mumford procedure with subacromial decompression.  After physical examination of the Veteran's shoulder, he was diagnosed with status post partial repair of rotator cuff tear, mumford procedure, subacromial decompression in stable condition.  The examiner provided an opinion that the right shoulder condition was less likely related to or the result of the shoulder pain after shooting with a rifle in July 1976 while he was in service and is more likely related to the injury due to cutting the tree limbs with chain saw during the 2007 ice storm.  The examiner also reviewed the private opinion that was based on a fall on the ice in 1977.  The examiner noted that there was no evidence that the Veteran sustained a fall in 1977 and injured his shoulder.  The service treatment records revealed that he injured his hip in 1975 when he fell on the ice on the flight line and landed on part of his left hip.  

January 2011 x-rays of the shoulder revealed anchors in the head of the right humerus from prior shoulder surgery.  There was mild arthritis in the glenohumeral joint, probable surgical resection of the lateral end of the right clavicle.  There was also degenerative joint disease of the left sternoclavicular and shoulder joints.  

Based on the foregoing, the Board finds that there is a current right shoulder disability.  The x-rays and VA examination show status post partial repair of rotator cuff tear, mumford procedure, subacromial decompression in stable condition as well as degenerative joint disease of the right shoulder.  Therefore, there is a current diagnosis of a right shoulder disability.  

The medical evidence; however, does not show a diagnosis of right shoulder arthritis within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  The service treatment records document complaints of right shoulder pain in July 1976 after shooting a rifle, but no further complaints of a right shoulder disability.  The Veteran asserts that he also injured his right shoulder after a fall on the ice in service; however, there was no treatment for a right shoulder disability immediately after the fall and no complaints of pain at that time.  Moreover, even after affording the Veteran the benefit of the doubt that the incidents occurred as he described, the service treatment records do not show a chronic disability.  Although a separation examination is not of record, the periodic examination in 1978 and the examination in 1984 did not show a right shoulder disability.  The Veteran also did not report right shoulder problems in 1984.  Therefore, even after affording the Veteran the benefit of the doubt because there is no separation examination of record, a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  In service, there were no further complaints of right shoulder pain after the initial incident in 1976.  In the 1978 examination, the Veteran reported that he did not have shoulder pain and there was no indication of a right shoulder disability in July 1984.  The Board acknowledges the Veteran's statements that he had experienced pain since service.  In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, the Veteran's statements concerning the continuity of right shoulder pain are contradicted by the evidence of record.  In 1978 and 1984 the Veteran reported that he did not have shoulder pain.  The Board finds that these inconsistent statements weigh against the Veteran's credibility.  The Board also notes that at the time of the 1978 and 1984 statements that he did not have shoulder pain, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's current assertions of continuity to be not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Board also notes that the competent evidence of record does not show a nexus between the current back disability and an incident service.  In this regard, the October 2009 letter from the VA surgeon is vague and inconclusive.  Moreover, assuming that it is intended to be in favor of the Veteran's claim, it is based on history reported by the Veteran and not substantiated by the service treatment records.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  While the Board recognizes that the surgeon's letter cannot be rejected solely because it is based upon a history supplied by the Veteran, the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a Veteran if rebutted by the overall weight of the evidence).  

In this case, the VA surgeon based his opinion on an inaccurate and unsubstantiated history of a right shoulder injury in service as reported by the Veteran.  First, the surgeon reported that a fall on the ice occurred in 1977, when in fact the only documented fall on ice was in 1975.  Additionally, the surgeon made no mention of the 2007 injury to the right shoulder and did not provide an adequate rationale for his conclusion or account for the lengthy period of time after service when the Veteran did not have shoulder pain.  Consequently, little probative weight is given to the VA surgeon's October 2009 opinion.  

In contrast, the VA examiner in January 2011 reviewed the medical evidence including the service treatment records.  The examiner considered the Veteran's statements of an in service injury as well as the evidence of treatment in service.  The VA examiner, however, did not find that the Veteran's right shoulder disability was related to service.  In fact, the examiner found that the current disability was due to the October 2007 right shoulder injury which is documented in the VA medical records.  The VA examiner also correctly noted that the service treatment records did not show a right shoulder injury in 1977 and that a fall on the ice was in 1975.  Further, the service treatment records only show that the Veteran's hip was injured during the fall on the ice and there were no complaints of right shoulder pain at that time.  

While the Board acknowledges that lay statements could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's injuries in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current right shoulder disability and an incident in service to be of little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the VA examination is afforded more probative weight than the Veteran's assertions and the VA surgeon's opinion.  

In conclusion, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a chronic disability at separation from service, manifestation within a year after service, continuity of symptomatology or a nexus between the current disability and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for residuals of an injury to the right upper extremity is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of an injury to the right upper extremity is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


